DETAILED ACTION
This Office action is in response to the amendment filed 6/17/2020.

Allowable Subject Matter
Claims 1-2, 4-5 and 7-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 recites the following limitations with features highlighted in combination with the other limitations of the claims most overcome the prior art of record:
“An apparatus for a memory or storage controller of a computer system, wherein the apparatus comprises:
interface circuitry for communicating with a memory or storage device of the computer system, and 
processing circuitry configured to: 
determine a hash value based on a user-defined approximative hashing function, wherein the user-defined approximative hashing function: 
quantizes content of a data block creating a quantized data block, 
hashes the quantized data block to produce the hash value, and 
based on the hash value, store the quantized data block using the memory or storage device.”
The most relevant prior art does not appear to teach or suggest the highlighted limitations in combination with the other recited limitations. The closest prior art of record is Johnson. Johnson teaches hashing a classifier of the block which produces a hash value that is is representative of the block itself. However, the amended claim explicitly states that the quantized data block itself is being hashed, that is, firstly content is quantized and a hash operation is performed on the quantized data bloc, which is not taught by the prior art of record. 

Claim 20 recites subject matter substantially similar to that as recited in claim 1, and thus, is found to be allowable for the reasons discussed supra. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE WEI whose telephone number is (571)270-0067.  The examiner can normally be reached on Mon - Thurs (8 AM - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, REGINALD BRAGDON can be reached on (571) 272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


JANE WEI
Primary Examiner
Art Unit 2131



/JANE WEI/            Primary Examiner, Art Unit 2139